Exhibit 10.3

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:  Axsome Therapeutics, Inc., a Delaware corporation

Number of Shares:  As set forth in Paragraph A below

Type/Series of Stock:  Common Stock, $0.0001 par value per share

Warrant Price:  $8.10 per Share, subject to adjustment

Issue Date:  March 5, 2019

Expiration Date:  March 4, 2026           See also Section 5.1(b).

Credit Facility:  This Warrant to Purchase Stock (“Warrant”) is issued in
connection with that certain Loan and Security Agreement of even date herewith
among Silicon Valley Bank, WestRiver Innovation Lending Fund VIII, L.P. and the
Company (as amended and/or modified and in effect from time to time, the “Loan
Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, WESTRIVER
INNOVATION LENDING FUND VIII, L.P. (together with any successor or permitted
assignee or transferee of this Warrant or of any shares issued upon exercise
hereof, “Holder”) is entitled to purchase up to the number of fully paid and
non-assessable shares of the above-stated Type/Series of Stock (the “Class”) of
the above-named company (the “Company”) determined pursuant to Paragraph A
below, at the above-stated Warrant Price, all as set forth above and as adjusted
pursuant to Section 2 of this Warrant, subject to the provisions and upon the
terms and conditions set forth in this Warrant.

 

A.                                    Number of Shares.  Upon the making (if
any) of each Term Loan Advance (as defined in the Loan Agreement) to the
Company, this Warrant automatically shall become exercisable for such number of
shares of the Class as shall equal (i) the Shares Pool, multiplied by (ii) a
fraction, the numerator of which shall equal the amount of such Term Loan
Advance and the denominator of which shall equal $24,000,000, subject to
adjustment thereafter from time to time in accordance with the provisions of
this Warrant.  All shares, if any, for which this Warrant becomes exercisable
pursuant to this Paragraph A are referred to herein cumulatively and
collectively, and as may be adjusted from time to time in accordance with the
provisions of this Warrant, as the “Shares”.  As used herein, “Shares Pool”
means 35,000 shares of the Class, as such number may be adjusted from time to
time in accordance with the provisions of this Warrant (as if the Shares Pool
constituted “Shares” hereunder at all times from and after the Issue Date hereof
for such purpose).

 

--------------------------------------------------------------------------------



 

SECTION 1. EXERCISE.

 

1.1                               Method of Exercise.  Holder may at any time
and from time to time exercise this Warrant, in whole or in part, by delivering
to the Company the original of this Warrant together with a duly executed Notice
of Exercise in substantially the form attached hereto as Appendix 1 and, unless
Holder is exercising this Warrant pursuant to a cashless exercise set forth in
Section 1.2, a check, wire transfer of same-day funds (to an account designated
by the Company), or other form of payment acceptable to the Company for the
aggregate Warrant Price for the Shares being purchased.

 

1.2                               Cashless Exercise.  On any exercise of this
Warrant, in lieu of payment of the aggregate Warrant Price in the manner as
specified in Section 1.1 above, but otherwise in accordance with the
requirements of Section 1.1, Holder may elect to receive Shares equal to the
value of this Warrant, or portion hereof as to which this Warrant is being
exercised.  Thereupon, the Company shall issue to the Holder such number of
fully paid and non-assessable Shares as are computed using the following
formula:

 

 

X =

Y(A-B)/A

 

 

 

where:

 

 

 

 

 

 

X =

the number of Shares to be issued to the Holder;

 

 

 

 

Y =

the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

 

 

 

A =

the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and

 

 

 

 

B =

the Warrant Price.

 

1.3                               Fair Market Value.  If shares of the Class are
then traded or quoted on a nationally recognized securities exchange,
inter-dealer quotation system or over-the-counter market (a “Trading Market”),
the fair market value of a Share shall be the closing price or last sale price
of a share of the Class reported for the Business Day immediately before the
date on which Holder delivers this Warrant together with its Notice of Exercise
to the Company.  If shares of the Class are not then traded in a Trading Market,
the Board of Directors of the Company shall determine the fair market value of a
Share in its reasonable good faith judgment.

 

1.4                               Delivery of Certificate and New Warrant. 
Within a reasonable time after Holder exercises this Warrant in the manner set
forth in Section 1.1 or 1.2 above, the Company shall deliver, or cause to be
delivered, to Holder a certificate, or evidence of a book-entry interest,
representing the Shares issued to Holder upon such exercise and, if this Warrant
has not been fully exercised and has not expired, a new warrant of like tenor
representing the Shares not so acquired.

 

1.5                               Replacement of Warrant.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss,

 

2

--------------------------------------------------------------------------------



 

theft or destruction, on delivery of an indemnity agreement reasonably
satisfactory in form, substance and amount to the Company or, in the case of
mutilation, on surrender of this Warrant to the Company for cancellation, the
Company shall, within a reasonable time, execute and deliver to Holder, in lieu
of this Warrant, a new warrant of like tenor and amount.

 

1.6                               Treatment of Warrant Upon Acquisition of
Company.

 

(a)                                 Acquisition.  For the purpose of this
Warrant, “Acquisition” means any transaction or series of related transactions
involving:  (i) the sale, lease, exclusive license (other than a license
permitted under Section 7.1 of the Loan Agreement), or other disposition of all
or substantially all of the assets of the Company; (ii) any merger or
consolidation of the Company into or with another person or entity (other than a
merger or consolidation effected exclusively to change the Company’s domicile),
or any other corporate reorganization, in which the stockholders of the Company
in their capacity as such immediately prior to such merger, consolidation or
reorganization, own less than a majority of the Company’s (or the surviving or
successor entity’s) outstanding voting power immediately after such merger,
consolidation or reorganization (or, if such Company stockholders beneficially
own a majority of the outstanding voting power of the surviving or successor
entity as of immediately after such merger, consolidation or reorganization,
such surviving or successor entity is not the Company); or (iii) any sale or
other transfer by the stockholders of the Company of shares representing at
least a majority of the Company’s then-total outstanding combined voting power.

 

(b)                                 Treatment of Warrant at Acquisition.  In the
event of an Acquisition in which the consideration to be received by the
Company’s stockholders consists solely of cash, solely of Marketable Securities
or a combination of cash and Marketable Securities (a “Cash/Public
Acquisition”), and the fair market value of one Share as determined in
accordance with Section 1.3 above would be greater than the Warrant Price in
effect on such date immediately prior to such Cash/Public Acquisition, and
Holder has not exercised this Warrant pursuant to Section 1.1 or Section 1.2
above as to all Shares, then this Warrant shall automatically be deemed to be
Cashless Exercised pursuant to Section 1.2 above as to all Shares not previously
exercised effective immediately prior to and contingent upon the consummation of
a Cash/Public Acquisition.  In connection with such Cashless Exercise, Holder
shall be deemed to have restated each of the representations and warranties in
Section 4 of the Warrant as of the date thereof and the Company shall promptly
notify the Holder of the number of Shares (or such other securities) issued upon
exercise.  In the event of a Cash/Public Acquisition where the fair market value
of one Share as determined in accordance with Section 1.3 above would be less
than the Warrant Price in effect immediately prior to such Cash/Public
Acquisition, then this Warrant will expire immediately prior to the consummation
of such Cash/Public Acquisition.

 

(c)                                  Upon the closing of any Acquisition other
than a Cash/Public Acquisition, the acquiring, surviving or successor entity
shall assume the obligations of this Warrant, and this Warrant shall thereafter
be exercisable for the same securities and/or other property as would have been
paid for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on and as of the closing of such
Acquisition, subject to further adjustment from time to time in accordance with
the provisions of this Warrant.

 

3

--------------------------------------------------------------------------------



 

(d)                                 As used in this Warrant, “Marketable
Securities” means securities meeting all of the following requirements:  (i) the
issuer thereof is then subject to the reporting requirements of Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is then current in its filing of all required reports and other
information under the Act and the Exchange Act; (ii) the class and series of
shares or other security of the issuer that would be received by Holder in
connection with the Acquisition were Holder to exercise this Warrant on or prior
to the closing thereof is then traded in a Trading Market, and (iii) following
the closing of such Acquisition, Holder would not be restricted from publicly
re-selling all of the issuer’s shares and/or other securities that would be
received by Holder in such Acquisition were Holder to exercise this Warrant in
full on or prior to the closing of such Acquisition, except to the extent that
any such restriction (x) arises solely under federal or state securities laws,
rules or regulations, and (y) does not extend beyond six (6) months from the
closing of such Acquisition.

 

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1                               Stock Dividends, Splits, Etc.  If the Company
declares or pays a dividend or distribution on the outstanding shares of the
Class payable in additional shares of the Class or other securities or property
(other than cash), then upon exercise of this Warrant, for each Share acquired,
Holder shall receive, without additional cost to Holder, the total number and
kind of securities and property which Holder would have received had Holder
owned the Shares of record as of the date the dividend or distribution
occurred.  If the Company subdivides the outstanding shares of the Class by
reclassification or otherwise into a greater number of shares, the number of
Shares purchasable hereunder shall be proportionately increased and the Warrant
Price shall be proportionately decreased.  If the outstanding shares of the
Class are combined or consolidated, by reclassification or otherwise, into a
lesser number of shares, the Warrant Price shall be proportionately increased
and the number of Shares shall be proportionately decreased.

 

2.2                               Reclassification, Exchange, Combinations or
Substitution.  Upon any event whereby all of the outstanding shares of the
Class are reclassified, exchanged, combined, substituted, or replaced for, into,
with or by Company securities of a different class and/or series, then from and
after the consummation of such event, this Warrant will be exercisable for the
number, class and series of Company securities that Holder would have received
had the Shares been outstanding on and as of the consummation of such event, and
subject to further adjustment thereafter from time to time in accordance with
the provisions of this Warrant.  The provisions of this Section 2.2 shall
similarly apply to successive reclassifications, exchanges, combinations,
substitutions, replacements or other similar events.

 

2.3                               No Fractional Share.  No fractional Share
shall be issuable upon exercise of this Warrant and the number of Shares to be
issued shall be rounded down to the nearest whole Share.  If a fractional Share
interest arises upon any exercise of the Warrant, the Company shall eliminate
such fractional Share interest by paying Holder in cash the amount computed by
multiplying the fractional interest by (i) the fair market value (as determined
in accordance with Section 1.3 above) of a full Share, less (ii) the
then-effective Warrant Price.

 

2.4                               Notice/Certificate as to Adjustments.  Upon
each adjustment of the Warrant Price, Class and/or number of Shares, the
Company, at the Company’s expense, shall notify Holder in writing within a
reasonable time setting forth the adjustments to the Warrant Price, Class and/or

 

4

--------------------------------------------------------------------------------



 

number of Shares and facts upon which such adjustment is based.  The Company
shall, upon written request from Holder, furnish Holder with a certificate of
its Chief Financial Officer or other Company officer having similar duties,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

 

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1                               Representations and Warranties.  The Company
represents and warrants to, and agrees with, the Holder as follows:

 

(a)                                 [Reserved].

 

(b)                                 All Shares which may be issued upon the
exercise of this Warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.  The Company covenants that it shall at all
times cause to be reserved and kept available out of its authorized and unissued
capital stock such number of shares of the Class and other securities as will be
sufficient to permit the exercise in full of this Warrant.

 

3.2                               Notice of Certain Events.  If the Company
proposes at any time to:

 

(a)                                 declare any dividend or distribution upon
the outstanding shares of the Class, whether in cash, property, stock, or other
securities and whether or not a regular cash dividend;

 

(b)                                 offer for subscription or sale pro rata to
the holders of the outstanding shares of the Class any additional shares of any
class or series of the Company’s stock (other than pursuant to contractual
pre-emptive rights);

 

(c)                                  effect any reclassification, exchange,
combination, substitution, reorganization or recapitalization of the outstanding
shares of the Class; or

 

(d)                                 effect an Acquisition or to liquidate,
dissolve or wind up;

 

then, in connection with each such event, the Company shall give Holder notice
thereof at the same time and in the same manner as Holder notifies the holders
of the outstanding shares of the Class of such event.

 

SECTION 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.

 

The Holder represents and warrants to the Company as follows:

 

4.1                               Purchase for Own Account.  This Warrant and
the Shares to be acquired upon exercise of this Warrant by Holder are being
acquired for investment for Holder’s account, not as a nominee or agent, and not
with a view to the public resale or distribution within the meaning of the Act. 
Holder also represents that it has not been formed for the specific purpose of
acquiring this Warrant or the Shares.

 

5

--------------------------------------------------------------------------------



 

4.2                               Disclosure of Information.  Holder is aware of
the Company’s business affairs and financial condition and has received or has
had full access to all the information it considers necessary or appropriate to
make an informed investment decision with respect to the acquisition of this
Warrant and its underlying securities.  Holder further has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Holder or to which Holder has
access.

 

4.3                               Investment Experience.  Holder understands
that the purchase of this Warrant and its underlying securities involves
substantial risk.  Holder has experience as an investor in securities of
companies in the development stage and acknowledges that Holder can bear the
economic risk of such Holder’s investment in this Warrant and its underlying
securities and has such knowledge and experience in financial or business
matters that Holder is capable of evaluating the merits and risks of its
investment in this Warrant and its underlying securities and/or has a
preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.

 

4.4                               Accredited Investor Status.  Holder is an
“accredited investor” within the meaning of Regulation D promulgated under the
Act.

 

4.5                               The Act.  Holder understands that this Warrant
and the Shares issuable upon exercise hereof have not been registered under the
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of the Holder’s investment intent
as expressed herein.  Holder understands that this Warrant and the Shares issued
upon any exercise hereof must be held indefinitely unless subsequently
registered under the Act and qualified under applicable state securities laws,
or unless exemption from such registration and qualification are otherwise
available.  Holder is aware of the provisions of Rule 144 promulgated under the
Act.

 

4.6                               No Stockholder Rights.  Without limiting any
provision of this Warrant, Holder agrees that as a Holder of this Warrant it
will not have any rights (including, but not limited to, voting rights) as a
stockholder of the Company with respect to the Shares issuable hereunder unless
and until the exercise of this Warrant and then only with respect to the Shares
issued on such exercise.

 

SECTION 5. MISCELLANEOUS.

 

5.1                               Term; Automatic Cashless Exercise Upon
Expiration.

 

(a)                                 Term.  Subject to the provisions of
Section 1.6 above, this Warrant is exercisable in whole or in part at any time
and from time to time on or before 6:00 PM, Pacific time, on the Expiration Date
and shall be void thereafter.

 

(b)                                 Automatic Cashless Exercise upon
Expiration.  In the event that, upon the Expiration Date, the fair market value
of one Share as determined in accordance with Section 1.3 above is greater than
the Warrant Price in effect on such date, then this Warrant shall

 

6

--------------------------------------------------------------------------------



 

automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares for which it shall not previously have been
exercised, and the Company shall, within a reasonable time, deliver a
certificate representing the Shares issued upon such exercise to Holder.

 

5.2                               Legends.  Each certificate evidencing Shares
shall be imprinted with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO WESTRIVER INNOVATION LENDING FUND VIII, L.P. DATED MARCH 5,
2019, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER
TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

5.3                               Compliance with Securities Laws on Transfer. 
This Warrant and the Shares issued upon exercise of this Warrant may not be
transferred or assigned in whole or in part except in compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company).  The Company shall not require Holder to provide an
opinion of counsel if the transfer is to an affiliate of Holder, provided that
such affiliate is an “accredited investor” as defined in Regulation D
promulgated under the Act.

 

5.4                               Transfer Procedure.  Subject to the provisions
of Section 5.3 and upon providing the Company with written notice, Holder may
transfer all or part of this Warrant or the Shares issued upon exercise of this
Warrant to any transferee, provided, however, in connection with any such
transfer, Holder will give the Company notice of the portion of the Warrant
being transferred with the name, address and taxpayer identification number of
the transferee and Holder will surrender this Warrant to the Company for
reissuance to the transferee(s) (and Holder if applicable); and provided
further, that any transferee shall agree in writing with the Company to be bound
by all of the terms and conditions of this Warrant.

 

5.5                               Notices.  All notices and other communications
hereunder from the Company to the Holder, or vice versa, shall be deemed
delivered and effective (i) when given personally, (ii) on the third (3rd)
Business Day after being mailed by first-class registered or certified mail,
postage prepaid, (iii) upon actual receipt if given by facsimile or electronic
mail and such receipt is confirmed in writing by the recipient, or (iv) on the
first Business Day following delivery to a reliable overnight courier service,
courier fee prepaid, in any case at such address as may have been furnished to
the Company or Holder, as the case may be, in writing by the Company or such
Holder from time to time in accordance with the provisions of this Section 5.5. 
All notices

 

7

--------------------------------------------------------------------------------



 

to Holder shall be addressed as follows until the Company receives notice of a
change of address in connection with a transfer or otherwise:

 

WestRiver Innovation Lending Fund VIII, L.P.

c/o Chief Financial Officer

3720 Carillon Point

Kirkland, Washington 98033-7455

Attention:  Trent Dawson

Telephone:  (425) 952-3951

Email:  tdawson@westrivermgmt.com

 

With a copy (which shall not constitute notice) to:

 

Perkins Coie LLP

1201 Third Avenue, Suite 4800

Seattle, Washington 98101-3099

Attention:  David C. Clarke

Telephone:  (206) 359-8612

Email:  dclarke@perkinscoie.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

Axsome Therapeutics, Inc.

Attn:  Chief Executive Officer

25 Broadway, 9th Floor

New York, NY 10004

Telephone:  (212) 332-3241

Facsimile:  (212) 320-0245

Email:  htabuteau@axsome.com

 

With a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)

Attn:  Emilio Ragosa, Esq.

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078-2704

Facsimile:  (973) 215-2804

Email:  emilio.ragosa@dlapiper.com

 

5.6                               Waiver.  This Warrant and any term hereof may
be changed, waived, discharged or terminated (either generally or in a
particular instance and either retroactively or prospectively) only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought.

 

8

--------------------------------------------------------------------------------



 

5.7                               Attorneys’ Fees.  In the event of any dispute
between the parties concerning the terms and provisions of this Warrant, the
party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

5.8                               Counterparts; Facsimile/Electronic
Signatures.  This Warrant may be executed in counterparts, all of which together
shall constitute one and the same agreement.  Any signature page delivered
electronically or by facsimile shall be binding to the same extent as an
original signature page with regards to any agreement subject to the terms
hereof or any amendment thereto.

 

5.9                               Governing Law.  This Warrant shall be governed
by and construed in accordance with the laws of the State of California, without
giving effect to its principles regarding conflicts of law.

 

5.10                        Headings.  The headings in this Warrant are for
purposes of reference only and shall not limit or otherwise affect the meaning
of any provision of this Warrant.

 

5.11                        Business Days.  “Business Day” is any day that is
not a Saturday, Sunday or a day on which banks in Washington are closed.

 

[Remainder of page left blank intentionally]
[Signature page follows]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY”

 

 

 

AXSOME THERAPEUTICS, INC.

 

 

 

By:

/s/ Harriot Tabuteau

 

 

 

 

Name:

Harriot Tabuteau

 

 

(Print)

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

“HOLDER”

 

 

 

WESTRIVER INNOVATION LENDING FUND VIII, L.P.

 

 

 

By:  Loan Manager II, LLC, its general partner

 

 

 

By:

/s/ Trent Dawson

 

 

 

 

Name:

Trent Dawson

 

 

(Print)

 

 

 

 

Title:

Chief Financial Officer

 

 

10

--------------------------------------------------------------------------------



 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                      The undersigned Holder hereby exercises
its right to purchase              shares of the Common/Series         Preferred
[circle one] Stock of                    (the “Company”) in accordance with the
attached Warrant To Purchase Stock, and tenders payment of the aggregate Warrant
Price for such shares as follows:

 

o                                                            check in the amount
of $           payable to order of the Company enclosed herewith

 

o                                                            Wire transfer of
immediately available funds to the Company’s account

 

o                                                            Cashless Exercise
pursuant to Section 1.2 of the Warrant

 

o                                                            Other [Describe]

 

2.                                      Please issue a certificate or
certificates representing the Shares in the name specified below:

 

 

 

Holder’s Name

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

3.                                      By its execution below and for the
benefit of the Company, Holder hereby restates each of the representations and
warranties in Section 4 of the Warrant to Purchase Stock as of the date hereof.

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Date):

 

 

Appendix 1

--------------------------------------------------------------------------------



 

AMENDMENT NO. 1 TO WARRANT TO PURCHASE STOCK

 

THIS AMENDMENT NO. 1 TO WARRANT TO PURCHASE STOCK is made this 25th day of July,
2019, by and between WestRiver Innovation Lending Fund VIII, L.P. (“Holder”) and
Axsome Therapeutics, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, Holder is the holder of that certain Warrant to Purchase Stock dated
March 5, 2019 issued by the Company to Holder (the “Warrant”); and

 

WHEREAS, in connection with certain amendments of even date herewith to the loan
arrangement among Holder, Silicon Valley Bank and the Company, the parties
desire to amend the Warrant in the manner set forth below;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

B.                                    Amendment of Warrant.  The Warrant is
hereby amended by deleting Paragraph A thereof in its entirety and substituting
therefor the following new Paragraph A:

 

“A.                              Number of Shares.  This Warrant shall be
exercisable for 29,167 shares of the Class, subject to adjustment from time to
time in accordance with the provisions of this Warrant (the “Shares”).”

 

C.                                    No Adjustment Events.  The Company
represents and warrants that, since the original Issue Date of the Warrant,
there has occurred no event of a type described in Section 2 thereof that
resulted in an adjustment to the number of Shares, the Class or the Warrant
Price (as such terms are defined in the Warrant).

 

D.                                    No Other Amendments.  Except as amended
hereby, the Warrant shall remain in full force and effect as originally written.

 

E.                                     Governing Law.  This Amendment No. 1
shall be governed by and construed in accordance with the laws of the State of
California, without giving effect to its principles regarding conflicts of law.

 

[Remainder of page left blank intentionally]
[Signature page follows]

 

Appendix 2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Warrant to
Purchase Stock as of the date first above written.

 

AXSOME THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Herriot Tabuteau

 

Name:

Harriot Tabuteau

 

Title:

Chief Financial Officer

 

 

 

 

 

WESTRIVER INNOVATION LENDING FUND VIII, L.P.

 

 

 

By:  Loan Manager II, LLC, its general partner

 

 

 

 

 

By:

 /s/ Trent Dawson

 

Name:

Trent Dawson

 

Title:

Chief Financial Officer

 

 

Appendix 3

--------------------------------------------------------------------------------